DETAILED ACTION
Claims 1-4, 6-13 and 15-22 are pending before the Office for review.
In the response  filed October 19, 2021:
Claims 1, 11 and 15 were amended.
Claims 5 and 14 were canceled.
Claims 21-22 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II). The pending claims are directed towards a slurry composition and therefor claimed limitations directed towards the properties are rendered obvious by the composition itself absent a showing the contrary as the chemical composition and its properties are inseparable. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over SMALL et al (U.S. Patent Application Publication 2006/0234509Z) in view of FELLER et al (U.S. Patent Application Publication 2006/0099817).
With regards to claim 1 and 9-10, Small renders obvious a slurry comprising an abrasive including a ceria compound (Paragraph [0038]) and a buffering agent to adjust a pH value of a slurry (Paragraph [0103]).
Small does not explicitly disclose a removal rate regulator to adjust removal rates of the slurry to metal and to non-metallic dielectric material; wherein the buffering agent includes potassium dihydrogen phosphate (KH2PO4
However Small discloses the includes of various selectivity enhancers including complexing agents and chelating agents wherein the complexing agent may be an amino acid and wherein the chelating agent may be an organic acid (Paragraph [0104]-[0105]) rendering obvious  a removal rate regulator to adjust removal rates of the slurry to metal and to non-metallic dielectric material.  Feller discloses a slurry comprising an abrasive including a ceria compound (Paragraph [0016]) a buffering agent to adjust the pH value of the slurry, wherein the buffering agent includes potassium dihydrogen phosphate (KH2PO4) (Paragraphs [0015]-[0017] discloses potassium phosphate).
While Small as modified by Feller does not explicitly disclose where the slurry comprises a non-metallic dielectric removal rate higher than a metal oxide removal rate, Small as modified by Feller discloses the cerium containing abrasive polishing slurry of this invention can be tailored to polishing a number of material including a non-metallic dielectric material (Small Paragraph [0085]). Small as modified by Feller renders obvious Applicant’s claimed composition for use in polishing Applicant’s claimed material and therefore would render obvious applicant claimed property of the chemical composition including a non-metallic dielectric material removal rate higher than a metal oxide removal rate absent a showing to the contrary, wherein the slurry has a removal rate selectivity of the non-metallic dielectric material to the metal oxide greater than 30 and wherein the slurry has a removal rate selectivity of the metal to the metal oxide greater than 30.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Small to include the removal regulator as rendered obvious the embodiment of Small because the reference of Small teaches that such compounds are useful in methods of polishing in order to adjust the selectivity (Paragraph [0104]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the removal regulator (selectivity enhancers) as rendered obvious by Small. MPEP 2143D
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Small to include the potassium phosphate as rendered obvious by Feller because the reference of Feller teaches that the pH of the polishing slurry may be maintained using a buffer system which acts to stabilize the pH (Paragraph [0017]) and one of ordinary skill in the art prior to the effective filing date of the invention would have a had a reasonable expectation of 
With regards to claim 2, the modified teachings of Small disclose wherein the abrasive has a weight percentage in a range form 0.1-50 wt% (Small Paragraph [0070]) which overlaps Applicant’s claimed amount of form 0.05wt% to 0.25 wt %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 3, the modified teachings of Small render obvious wherein the abrasive includes at least one of ceric dioxide (CeO2), cerium trioxide (Ce2O3), ceric hydroxide (Ce(OH)4), cerium nitride, cerium fluoride and cerium sulfide (Small Paragraph [0038]).
With regards to claim 4, the modified teachings of Small render obvious wherein the metal includes pure metal and alloy, the pure metal is selected from one of tungsten, cobalt, ruthenium, copper, and alloys includes at least one of tungsten, cobalt ruthenium and copper (Small Paragraph [0084] discloses tungsten and copper).
With regards to claim 6, the modified teachings of Small renders obvious wherein the metal oxides includes at least one of zirconium dioxide (ZrO2), hafnium zirconium oxide (HfZrOx), hafnium silicon oxide (HfSiOx), hafnium silicon oxynitride (HfSiON), zirconium silicon oxide (ZrSiOx), hafnium zirconium silicon oxide (HfZrSiOx), aluminum oxide (Al2O3), hafnium aluminum oxide (HfAlOx), hafnium aluminum nitride (HfAlNx), zirconium aluminum oxide (ZrAlOx), lanthanum oxide (La2O3), titanium dioxide (TiO2), ytterbium(III) oxide (Yb2O3), yttrium(III) oxide (Y2O3), hafnium oxide discloses tantalum pentaoxide).
With regards to claim 7, the modified teachings of Small renders obvious wherein the non-metallic dielectric material includes at least one of silicon dioxide (SiO2), silicon nitride (SiN), boron nitride (BN), germanium nitride (GeN), silicon carbonitride (SiCN), silicon oxycarbonitride (SiOCN), silicon oxynitride (SiON), silicon oxycarbide (SiOC) (Paragraphs [0003], [0085]).
With regards to claim 8, Small renders obvious wherein the removal rate regulator is selected from the group of ammonia, amino acid and other organic acid (Small Paragraphs [0105]-[0107]).

Claims 11-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over SHI et al (U.S. Patent Application Publication 2016/035790).
With regards to claims 11, 15, 17 and 19-20,
Shi does not explicitly disclose a removal rate regulator having a weight percentage more than 0wt% and no more than 0.60wt% to the slurry and wherein the slurry having a metal removal rate greater than a non-metallic dielectric removal rate; wherein the removal rate selectivity of the non-metallic dielectric material to the metal oxide is greater than 40, and a removal rate selectivity of the metal to the metal oxide greater than 30 and wherein the metal removal ate and the non-metallic dielectric removal rate are higher than a metal oxide removal rate of the slurry.
Shi discloses a dispersing agent including compounds such as organic acids (Paragraphs [0107], [0115]) in amounts including 0.01 to about 0.25 wt5 (Paragraph [0109] and 0.0001 wt% to 0.5 wt% (Paragraph [0115]) which renders obvious Applicants’ claimed removal rate regulator and overlaps Applicant’s claimed amounts more than 0 wt% and no more than 0.60 wt% to the slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
While Shi does not explicitly disclose where the slurry comprises a non-metallic dielectric removal rate higher than a metal oxide removal rate, Shi discloses the cerium containing abrasive polishing slurry of this invention can be tailored to polishing a number of material including a non-metallic dielectric material (Paragraph [0122]-[0123]]). Shi renders obvious Applicant’s claimed composition for use in polishing Applicant’s claimed material and therefore would render obvious applicant claimed property of the chemical composition including a metal removal rate greater than a non-metallic dielectric removal rate wherein the removal rate selectivity of the non-metallic 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01(I)
In the addition Shi discloses a nonmetallic dielectric material is silicon oxide and the metal is cobalt wherein the cobalt has a removal rate greater than the silicon dioxide with a selectivity in amounts such as 3 (Paragraphs [0122]-[0123]) rendering obvious wherein the slurry having a metal removal rate greater than a non-metallic dielectric material removal rate.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Shi to include the organic acid) as rendered obvious by the embodiment of Shi because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired slurry using the organic acid as rendered obvious by Shi. MPEP 2143D
With regards to claim 12, Shi renders obvious wherein the non-metallic dielectric material is silicon dioxide and the metal is cobalt (Paragraphs [0058]-[0067], [0122]-[0123]).
With regards to claim 13, Shi renders obvious wherein the removal rate regulator comprises organic acid having a molecular weight from 1000 to 1,000,000 (Paragraph [0108]) which renders obvious Applicant’s molar mass of 5000 g/mol (Paragraphs [016]-[0108]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 16, Shi renders obvious wherein the pH adjusting agent includes organic acid and inorganics in amounts include 0.0001 wt% to amount 5 wt% (Paragraphs [0089]-[0092]) wherein an acid which may be included is citric acid (Paragraph [0115]).
With regards to claim 18, Shi renders obvious Applicant’s claimed composition for use in polishing Applicant’s claimed material and therefore would render obvious applicant claimed property of the chemical composition including a removal rate selectivity of the metal to the non-metallic dielectric material at about 6.5 "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition 
In addition, Shi discloses wherein the slurry has a removal rate selectivity of the metal (cobalt) to the non-metallic dielectric material (SiN) of amounts including 6 (Paragraph [0095]) which close enough to render obvious Applicant’s claimed amount of about 6.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claims 21-22, Shi renders obvious wherein the removal rate regulator is selected from the group of ammonia, amino acid and other organic acid (Shi Paragraph [0115] discloses organic acid).

Response to Arguments
Applicant’s arguments, see page 6, filed October 19, 2021, with respect to 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 11-15 has been withdrawn. 

Applicant’s arguments, see pages 7-5, filed October 19, 2021, with respect to the rejection(s) of claim(s) 1-4 and 6-10 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of FELLER et al (U.S. Patent Application Publication 2006/0099817).

Applicant's remaining arguments filed October 19, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8-11 that the cited prior art fails to teach or render obvious Applicant’s claimed invention. In particular, Applicant argues Shi teaches a different composition that exhibits different properties. Applicant argues that Shi discloses a composite particle and fails to teach a “ceria dioxide” particle as recited in claim 11. Applicant further argues that Shi clearly demonstrates that the composition of Shi possesses different properties including different selectivities. Claims 12-13 and 15-16 are allowable based on their dependency. 
Applicant makes similar arguments with regards to claim 17. Applicant argues that Shi teaches different compositions that exhibits different properties and therefore prima facie case of obviousness. Applicant argues that Shi provides a cerium coated particle which differs from a “ceria dioxide” as recited in claim 17. Applicant maintains that the composition of Shi exhibits different properties regard removal selectivity (Paragraph [0123]) and it is clear that Shi teaches different composition of slurry that possess different properties. As to the dependent claims they are allowable based on their dependency. This is found unpersuasive.
It is the Examiner’s position that the cited prior art renders obvious Applicant’s claimed invention including the selectivities as claimed by Applicant. With regards to claims 11 and 17, the Examiner would like to note Shi renders obvious each of Applicant’s claimed limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). MPEP 2145(VI). Therefore while Applicant claims that Shi discloses composition particles, the Examiner maintains that Shi discloses abrasives that include ceria (Paragraph [0068]) which renders obvious Applicant’s claimed composition. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id MPEP 2112.01(II)
Applicant argues that Shi is a different composition with properties from Applicant’s composition however Applicant has not pointed out differences between Applicants’ claimed compositions. Applicant’s claimed composition is rendered obvious claimed composition such composition renders obvious the properties of the composition absent a showing of unexpected results. As to the dependent claims they remained rejected because no separate arguments have been provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713